Judgment unanimously affirmed. Memorandum: Defendant forfeited his claim that the court *950abused its discretion in denying his motion to disqualify the District Attorney’s office when he entered a guilty plea to the indictment (People v Manzo, 99 AD2d 817; see, People v Taylor, 65 NY2d 1, 5-6; People v Stephens, 122 AD2d 606, 608, Iv denied 68 NY2d 817). Were we to address defendant’s claim, we would find it lacking in merit (see, Matter of Schumer v Holtzman, 60 NY2d 46; People v Shinkle, 51 NY2d 417; Matter of Relin v Celli, 134 AD2d 960). (Appeal from judgment of Monroe County Court, Maloy, J. — robbery, first degree, and other charges.) Present — Dillon, P. J., Callahan, Boomer, Green and Davis, JJ.